DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed 11/22/2021 has been entered. 
Claims 2-20 remain pending.
Claim 21 is new and now also pending. 

Specification
The disclosure is objected to because of the following informalities:
-Para. 0014, “channels defined in the bottom surface of the anvil plate” should instead be recited as “channels defined in the bottom surface of the anvil body”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7 of U.S. Patent No. 10,485,540. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of USP 10,485,540 discloses essentially all elements of the instant applications Claims 2, 9 and 17 and recites “the channels extending in a lateral direction”, however, although Claim 1 of USP 10,485,540 does not disclose the channels extending across the longitudinal axis, this feature is not viewed as itself, a patentably distinguishable feature as it would have been an obvious matter of design choice to a person of ordinary skill in the art to arrange the channels to extend across the longitudinal axis because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the channels of Claim 1 of USP 10,485,540 because the arms would be properly secured between the body and plate of the anvil. Therefore, it would have been an obvious matter of design choice to modify the claimed invention of USP 10,485,540 to obtain the invention as specified in the claims of the instant application. 
Further although Claim 1 of USP 10,485,540 does not disclose the channels extending into the anvil body, Claim 1 of USP 10,485,540 recites “channels defined by the anvil body and recessed from a bottom surface of the anvil body” and therefore it can either be implied that the channels are “extending into the anvil body” or it can be concluded that it would have been obvious to incorporate the channels into the body as it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Therefore, this feature is not viewed as a patentably distinguishable over Claim 1 of USP 10,485,540.
Further, Claims 2-7 of USP 10,485,540 clearly recite essentially the same limitations as Claims 3-8, 10-13 of the instant Application. Further, Claims 2-7 of USP 10,485,540 render Claims 14-16 and 18-20 of the instant Application unpatentable as although the claims do not include the same limitations, the claims are not patentably distinguishable over Claims 2-7 of USP 10,485,540 as Claims 14-16 and 18-21 of the instant Application are merely reciting an arrangement of the channels and/or arms. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claims 2, 6, 8, 9, 13, 14, and 17-19 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Olson (US PGPUB 2011/0278347).
Regarding Claim 2, Olson discloses an end effector (10, 18; Figure 1) of a surgical stapling instrument (12), the end effector comprising: 
a staple cartridge assembly (18) having a plurality of surgical staples arranged in rows (see Figure 1 which clearly shows the staple slots configured in rows); 
an anvil assembly (10) defining a longitudinal axis (see “Annotated View of Figure 6” below) and including an anvil body (cover 78; Figure 2) and an anvil plate (26), the anvil plate (26) including a bottom surface defining a plurality of staple forming pockets (see “anvil pockets” in Para. 0055), the anvil body (78) and the anvil plate (26) being selectively connectable (Para. 0042), the anvil assembly (10) defining channels (102, 104; see Figures 2, 3, 3a) extending across the longitudinal axis and disposed between the anvil body (78) and the anvil plate (26) when the anvil body (78) and the anvil plate (26) are connected (Para. 0043), the channels (102, 104) extending into the anvil body (cover 78), and recessed from a bottom surface (bottom edges of cover; see “Annotated View of Figure 2” below) of the anvil body (78; note that the “bottom surface” of the body/cover 78 will abut the top of anvil plate 26 and therefore the channels 102, 104 will extend into the recess formed by the round shape of the cover/body 78 and therefore the channels can be reasonably viewed as “extending into” the body/cover 78 and further recessed from the “bottom surface” of the body/plate); and 
a surgical buttress (30, sutures 32, 34) including a buttress body (body of 30) and a plurality of arms (side arms 54, 56 of suture 32) extending from the body (30; note that the sutures, when fastened can be viewed as extending through, and therefore, from the buttress body 30 itself), the arms (54, 56) being disposed in the channels (102, 104) to support the buttress body (30) against the bottom surface of the anvil plate (26) when the anvil plate (26) and the anvil body (78) are connected to one another (see Paras. 0035-0036 and 0043).  


    PNG
    media_image1.png
    285
    501
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    238
    386
    media_image2.png
    Greyscale

Annotated View of Figure 6                   Annotated View of Figure 2 


Regarding Claim 6, Olson discloses the arms (54, 56) of the surgical buttress (30, 32, 34) extend from side edges of the buttress body (30; see Figure 5 which shows the arms/ sides of the sutures extending from the side edges formed in the cutouts 40 ,42).  

Regarding Claim 8, Olson discloses a knife that translates through the end effector (10, 18) to cut the surgical buttress (30, 32, 34; see Para. 0033).  

Regarding Claim 9, Olson discloses a surgical anvil assembly (10; Figures 1-2), comprising: 
a surgical buttress (30, 32, 34) including a buttress body (30) and a plurality of arms (54, 56 of 32 and 72, 74 of 34) extending from the body (note that the sutures, when fastened can be viewed as extending through, and therefore, from the buttress body 30 itself); 
an anvil body (78; see “Annotated View of Figure 6”); 
an anvil plate (26) selectively connected to the anvil body (78; Para. 0042); and 
at least one channel (102, 104) defined in the anvil body (78; note that the “bottom surface” of the body/cover 78 will abut the top of anvil plate 26 and therefore the channels 102, 104 will extend into the recess formed by the round shape of the cover/body 78 and therefore the channels can be reasonably viewed as “extending into” the body/cover 78) extending across a width (see “Annotated View of Figure 6” as the channels clearly extend across at least a portion of the entire width) of the anvil body (78) and disposed between the anvil body (78) and the anvil plate (26) when the anvil body (78) and the anvil plate (26) are connected (see Figure 4), the plurality of arms (54, 56) of the surgical buttress (30, 32, 34) disposed in the at least one channel (102, 104) to support the buttress body (30) of the surgical buttress against the anvil plate (26; see Paras. 0035-0036 and 0043).  

Alternatively, the interior recess formed by the round shape of the cover (78) can be reasonably viewed as the “at least one channel” defined in the anvil body as arms (54, 56) are disposed in the recess/channel defined by the recess formed by the cover (78).


Regarding Claim 13, Olson discloses the arms (54, 56, 72, 74) of the surgical buttress (30, 32, 34) extend from side edges of the buttress body (30; see Figure 5 which shows the arms/ sides of the sutures extending from the side edges formed in the cutouts 40 ,42).  

Regarding Claim 14, Olson discloses the plurality of arms includes two arms (54 and 72) extending from a first side edge (of 30 including side edge portions of 40 and 44) of the buttress body (30) and two arms (56 and 74) extending from a second side edge (of 30 including side edge portions of 42 and 46) of the buttress body (30), the first and second side edges being on opposite sides of the buttress body (30; see Figure 2).  

Regarding Claim 17, Olson discloses a surgical stapling instrument (12; Figure 1), comprising: 
a housing (14); 
an elongate member (16) extending distally from the housing (14); and 
an end effector (10, 18) supported on a distal end portion of the elongate member (16), 
the end effector (10, 18) including: 
a cartridge assembly (18) configured to selectively receive a staple cartridge (Para. 0032 note that some form of support for a cartridge must be present to receive and mount a cartridge); and 
an anvil assembly (10; see Figure 2), the anvil assembly including: 
a surgical buttress (30, 32, 34) having a buttress body (30) and a plurality of arms (54, 56, 72, 74 of 32, 34) extending from the body (30 note that the sutures, when fastened can be viewed as extending through, and therefore, from the buttress body 30 itself); 
an anvil body (78) defining a longitudinal axis and having a top surface and a bottom surface (see “Annotated View of Figure 6” and “Annotated View of Figure 2” above- note that the depicted longitudinal axis is substantially the same longitudinal axis of the anvil body as the body 78 is of a rounded shape and therefore the anvil assembly and the anvil body 78 can be viewed as having a the same longitudinal axis); 
an anvil plate (26) selectively connected to the anvil body (78; Para. 0042); and
at least one channel (102, 104) recessed into the anvil body (78) from the bottom surface of the anvil body (78; note that the “bottom surface” of the body/cover 78 will abut the top of anvil plate 26 and therefore the channels 102, 104 will extend into the recess formed by the round shape of the cover/body 78 and therefore the channels can be reasonably viewed as “recessed into” the body/cover 78 and further recessed from the “bottom surface” of the body/plate), the at least one channel (102, 104) extending across the longitudinal axis of the anvil body (78) and disposed between the anvil body (78) and the anvil plate (26) when the anvil body (78) and the anvil plate (26) are connected (see Figure 4 and “Annotated View of Figure 6” above), the plurality of arms (54, 56, 72, 74) of the surgical buttress (30, 32, 34) are disposed in the at least one channel (102, 104; Figures 2-3a) to support the buttress body (30) of the surgical buttress against the anvil plate (26; Paras. 0035-0036 and Para. 0043).  

Alternatively, the interior recess formed by the round shape of the cover (78) can be reasonably viewed as the at least one channel defined in the anvil body as arms (54, 56) are disposed in the recess/channel defined by the recess formed by the cover (78).


Regarding Claim 18, Olson discloses the plurality of arms includes two arms (54 and 72) extending from a first side edge (of 30 including side edge portions of 40 and 44) of the buttress body (30) and two arms (56 and 74) extending from a second side edge (of 30 including side edge portions of 42 and 46) of the buttress body (30), the first and second side edges being on opposite sides of the buttress body (30; see Figure 2).  

Regarding Claim 19, Olson discloses the at least one channel includes a proximal channel (102) and a distal channel (104) that are longitudinally spaced apart from one another (As shown in Figures 3, 3a, 4 and 6).  

Regarding Claim 20, Olson discloses each of the proximal (102) and distal channels (104) is recessed into the anvil body (78) from the bottom surface of the anvil body (78; see “Annotated View of Figure 2” above; note that the “bottom surface” of the body/cover 78 will abut the top of anvil plate 26 and therefore the channels 102, 104 will extend into the recess formed by the round shape of the cover/body 78 and therefore the channels can be reasonably viewed as “recessed into” the body/cover 78 and further recessed from the “bottom surface” of the body/plate).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olson (US PGPUB 2011/0278347).
Regarding Claims 3, 4, 10, 11, Olson discloses essentially all elements of the claimed invention and further discloses the buttress and suture/arm materials being absorbable or resorbable materials (Para. 0037), however, Olson does not disclose the buttress being a non-woven material made from a material selected from the group comprising polyglytone 6211, glycolide, caprolactone, trimethylene carbonate, lactide and combinations thereof.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a non-woven material comprising the materials as claimed as the buttress of Olson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed materials.
Regarding Claims 5 and 12, Olson discloses essentially all elements of the claimed invention but does not disclose the arms (54, 56) of the surgical buttress (30) are integrally formed with the buttress body (30). However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the sutures/arms as integral portions of the buttress body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claims 7, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olson (US PGPUB 2011/0278347), hereinafter Olson ‘347, in view of Olson (US PGPUB 2011/0270235), hereinafter Olson ‘235.
Regarding Claims 7 and 15, Olson ‘347 discloses essentially all elements of the claimed invention including the features of Claims 6 and 13 (see 102 rejection), in which Claims 7 and 15 depend from, and further discloses the arms (54, 56, 72, 74) of the surgical buttress (30, 32, 34) being foldable over a surface of the anvil plate to facilitate securement of the arms (54, 56, 72, 74) between the top surface of the anvil plate (26) and the bottom surface of the anvil body (78; see Para. 0037, 0043- note that the sutures have to be folded to be applied to the cinch track 50), however, Olson ‘347, fails to disclose the arms being foldable over an outer side surface of the anvil plate to facilitate securement as the arms (54, 56) of Olson ‘347 are fed through holes (150, 152; Figure 2) of the plate (26; Para. 0051). 
Attention can be brought to the teachings of Olson ‘235 which discloses a similar anvil assembly (20; Figures 2-3) wherein arms (40, 42) of the buttress (30, 36) are manipulated about an outer side surface via tracks (44-46) which form a notch in the side surface of an anvil plate (28; Para. 0036).
Note: Olson ‘235 is not relied upon for teaching folding of the arms, Olson ‘235 is relied upon for teaching manipulations of the arms of a buttress about an outer side surface of the anvil plate.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the holes (150, 152) in the anvil plate (26) of Olson ‘347 such that the holes are expanded into clearance tracks/notches defining an outer side surface of the anvil plate as taught by Olson ‘235. By modifying Olson ‘347 in this manner, the attachment and feeding of the arms (54, 56) to the securement (via cinch track 50) will be easier to accomplish as the arms would not need to be threaded through a hole thereby decreasing the time to fasten and unfasten the sutures/arms. 

Regarding Claim 16, Olson ‘347, as modified, discloses a bottom surface the anvil plate (26) defines a plurality of staple forming pockets (see Para. 0055).  

Claims 9-12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huitema (US PGPUB 2009/0206126), in view of Viola (US Patent 7,431,730).
Regarding Claim 9, Huitema discloses a surgical anvil assembly (626; Figure 32), comprising: 
a surgical buttress (636) including a buttress body (“body portion”; Para. 0099) and a plurality of arms (tabs 614 of projection 606; Para. 0100) extending from the body (“body portion”); 
an anvil body (body of 626; see “Annotated View of Figure 32” below) and an anvil face portion (including 632; see “Annotated View of Figure 32” below); and 
at least one channel (“transverse portion 612”) defined in the anvil body and extending across a width (see “Annotated View of Figure 32” below as it is clear that the channel extends across at least a portion of the width) of the anvil body and disposed between the anvil body and the anvil face portion (of 632; as shown), the plurality of arms (614) of the surgical buttress (636) disposed in the at least one channel (612) to support the buttress body (“body portion” of 636) of the surgical buttress (636) against the anvil face portion (Para. 0100).  


    PNG
    media_image3.png
    432
    732
    media_image3.png
    Greyscale

Annotated View of Figure 32
However, Huitema fails to explicitly disclose a separate anvil plate selectively connected to the anvil body such that the channel extends as claimed when they are connected. 
Attention can be brought to the teachings of Viola which includes another surgical instrument (10; see Figure 2a) comprising an anvil assembly which includes an anvil body (80) and an anvil plate (90) which are selectively connected to one another (Col 10, lines 35-46 and Col 12, lines 10-12).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the anvil assembly of Huitema such that it included a separable anvil body and anvil plate portion as taught by Viola. By modifying Huitema in this manner, the anvil plate can be readily disposed and replaced with a new plate upon completion of a procedure as taught by Viola (Col 12, lines 10-12). Note that anvil plates will wear down over time due to forming the staples and therefore it would be advantageous to make an anvil plate which is replaceable without replacing an entire anvil jaw assembly. 
Note: it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding Claims 10 and 11, Huitema, as modified, discloses essentially all elements of the claimed invention but does not disclose the buttress being a non-woven material made from a material selected from the group comprising polyglytone 6211, glycolide, caprolactone, trimethylene carbonate, lactide and combinations thereof.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a non-woven material comprising the materials as claimed as the buttress of Huitema, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed materials.

Regarding Claim 12, Huitema, as modified, discloses the plurality of arms (614) of the surgical buttress (636) are integrally formed with the buttress body (As shown).  

Regarding Claim 17, Huitema discloses a surgical stapling instrument (10; Figure 3), comprising: 
a housing (12); 
an elongate member (16) extending distally from the housing (12); and 
an end effector (14) supported on a distal end portion (15) of the elongate member (16), the end effector including: 
a cartridge assembly (see 20; Figure 4) configured to selectively receive a staple cartridge (22; Para. 0078; note Para. 0098); and 
an anvil assembly (626; Figure 32; note that it can be reasonably assumed in view of Para. 0098 that the anvil 626 is to be used in replacement of anvil 26 of Figure 4), the anvil assembly including: 
a surgical buttress (636; Figure 32) having a buttress body (“body portion”; Para. 0099) and a plurality of arms (tabs 614 of projection 606) extending from the body (of 636; Para. 0100); 
an anvil body defining a longitudinal axis and having a top surface; 
 an anvil face portion (See “Annotated View of Figure 32” above); and 
at least one channel (612) recessed into the anvil body (as shown) extending across the longitudinal axis of the anvil body and disposed between the anvil body and the anvil face portion (See “Annotated View of Figure 32” above), the plurality of arms (614) of the surgical buttress (636) disposed in the at least one channel (612) to support the buttress body of the surgical buttress (636) against the anvil face portion (Para. 0100).  

However, Huitema fails to explicitly disclose a separate anvil plate selectively connected to the anvil body such that the channel is recessed from a bottom surface of the body and extends as claimed when they are connected. 
Attention can be brought to the teachings of Viola which includes another surgical instrument (10; see Figure 2a) comprising an anvil assembly which includes an anvil body (80) and an anvil plate (90) which are selectively connected to one another (Col 10, lines 35-46 and Col 12, lines 10-12).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the anvil assembly of Huitema such that it included a separable anvil body and anvil plate portion as taught by Viola. By modifying Huitema in this manner, the anvil plate can be readily disposed and replaced with a new plate upon completion of a procedure as taught by Viola (Col 12, lines 10-12). Note that anvil plates will wear down over time due to forming the staples and therefore it would be advantageous to make an anvil plate which is replaceable without replacing an entire anvil jaw assembly. Note with the combination outlined, the body would readily have a bottom surface such that the channel would be recessed into the body from the bottom surface as claimed.
Note: it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to an appropriate terminal disclaimer being filed (see “Double Patenting” rejection).

Note the previous indication of allowable subject matter of previous Claim 20 has been withdrawn as Applicant’s amendment has necessitated such withdrawal. Note that the previous indication was under the interpretation of the claims that the channels were formed as recesses in the body extending from the bottom surface. While Applicant overcame the previous 112 rejections pertaining to Claim 20, the amendment is not consistent with such previous interpretation.

Further, Examiner noted that if Applicant was to define a “thickness” of the anvil body defined by a top surface of the anvil body and a bottom surface of the anvil body and further defining the channels to be recessed into the thickness of the anvil body, this feature, in combination with the remaining claimed features, would appear to at least readily overcome the prior art rejections outlined above. Even further note the attached PDF titled “16694369 Proposed Examiner Amendment” which if Applicant was to incorporate the proposed changes in an after final amendment under the AFCP 2.0 program, such amendment would likely be entered and allowed. 


Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Specifically, Applicant argues “Without conceding the propriety of these rejections, and solely to advance prosecution, independent claims 2, 9, and 17 are amended in a manner believed to patentably define over the cited art consistent with the Examiner's observations noted in the Office Action on pages 19 and 20 thereof. In particular, nowhere does any of the cited art, alone or in any proper combination, disclose, teach, or suggest "channels extending into the anvil body and recessed from a bottom surface of the anvil body," as recited in amended claim 2. Similarly, nowhere does any of the cited art, alone or in any proper combination, disclose, teach, or suggest "at least one channel recessed into the anvil body from the bottom surface of the anvil body" as recited in amended claim 17. Further, nowhere does any of the cited art, alone or in any proper combination, disclose, teach, or suggest "at least one channel defined in the anvil body and extending across a width of the anvil body" as recited in amended claim 9.”
Examiner respectfully points attention to the rejections above as these arguments are addressed. Specifically Olson discloses:
-In Claim 2, the channels (102, 104) extending into the anvil body (cover 78), and recessed from a bottom surface (bottom edges of cover; see “Annotated View of Figure 2” below) of the anvil body (78; note that the “bottom surface” of the body/cover 78 will abut the top of anvil plate 26 and therefore the channels 102, 104 will extend into the recess formed by the round shape of the cover/body 78 and therefore the channels can be reasonably viewed as “extending into” the body/cover 78 and further recessed from the “bottom surface” of the body/plate).
-In Claim 9, at least one channel (102, 104) defined in the anvil body (78; note that the “bottom surface” of the body/cover 78 will abut the top of anvil plate 26 and therefore the channels 102, 104 will extend into the recess formed by the round shape of the cover/body 78 and therefore the channels can be reasonably viewed as “extending into” the body/cover 78) extending across a width (see “Annotated View of Figure 6” as the channels clearly extend across at least a portion of the entire width) of the anvil body (78).
-In Claim 17, at least one channel (102, 104) recessed into the anvil body (78) from the bottom surface of the anvil body (78; note that the “bottom surface” of the body/cover 78 will abut the top of anvil plate 26 and therefore the channels 102, 104 will extend into the recess formed by the round shape of the cover/body 78 and therefore the channels can be reasonably viewed as “recessed into” the body/cover 78 and further recessed from the “bottom surface” of the body/plate).

Regarding Claims 9 and 17, these features outlined by Applicant are addressed in the rejections above with reference to Huitema (US PGPUB 2009/0206126), in view of Viola (US Patent 7,431,730).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Note Racenet (US PGPUB 2005/0006432) teaches an anvil assembly (see Figure 19) comprising an anvil plate (240) and an anvil body (238). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        12/29/2021